Citation Nr: 0433497	
Decision Date: 12/17/04    Archive Date: 12/21/04	

DOCKET NO.  03-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to June 8, 1993, for 
the grant of service connection for degenerative disc disease 
with muscle spasm of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that denied that the benefit sought on 
appeal.  The veteran, who had active service from February 
1967 to January 1970, in November 1970 and between April 1985 
and September 1988, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in April 1986 denied 
service connection for a back disorder.

3.  An additional claim for service connection for a back 
disorder was received from the veteran on March 28, 1989, 
within one year of the veteran's separation from service on 
September 26, 1988.

4.  A rating decision dated in May 1989 determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim, and a May 1989 letter to the veteran 
informed him of the need to submit new and material evidence 
to reopen the previously denied claim.

5.  In response to the RO's request for additional 
information the veteran submitted an annotated copy of his 
DD Form 214.

6.  The submission of the annotated copy of the veteran's 
DD Form 214 constituted either an attempt to submit new and 
material evidence in response to the RO's May 1989 letter, or 
a Notice of Disagreement to the May 1989 rating decision.

7.  The veteran's March 1989 claim for service connection for 
a back disorder remained pending at the time of the November 
1995 rating decision which granted service connection for a 
back disability.


CONCLUSION OF LAW

The requirements for an effective date of September 26, 1988, 
for the grant of service connection for degenerative disc 
disease with muscle spasms of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this case, it does not appear that the veteran and his 
representative were provided notice of the VCAA as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
However, the Board finds that the veteran will not be 
prejudiced by the Board proceeding with a decision on the 
merits in the veteran's claim because this decision 
represents a complete grant of the benefit sought on appeal.  
In this regard, in the veteran's Substantive Appeal and in 
testimony at a hearing before the BVA in May 2004 the veteran 
indicated that he was seeking an effective date for the grant 
of service connection for his back disability based on the 
claim he filed in March 1989, within 1 year of his separation 
from service in September 1988.  Therefore, this procedural 
defect in the adjudication of the veteran's claim constitutes 
harmless error and the Board will proceed with a decision 
despite the lack of an appropriate VCAA notice with respect 
to the issue of an earlier effective date for the grant of 
service connection for a back disability.  The Board also 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal is associated with the 
claims file and that the case is ready for appellate review.

The veteran essentially acknowledges that the claim for 
service connection for a back disability he filed in 
September 1985 was adjudicated by the RO by way of the April 
1986 rating decision and that the April 1986 rating decision 
represents a final decision.  The veteran contends that the 
grant of service connection should be effective based on the 
claim he filed in March 1989 after his separation from his 
later period of service ending in September 1988.

A review of the evidence of record reflects that an April 
1986 rating decision denied service connection for a back 
disorder.  The veteran was notified of that decision and of 
his appellate rights by way of a letter dated in May 1986, 
but did not appeal that decision.  That decision represents a 
final decision.  The veteran then reentered service and 
separated from service in September 1988.  He filed an 
additional claim for service connection for a back disorder 
in March 1989.  The record contains a rating decision dated 
in May 1989 in which the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  In a letter to the veteran dated in May 1989, 
the RO informed the veteran of the prior denial and the need 
to submit new and material evidence to reopen the previously 
denied claim.  The RO also informed the veteran that no 
further action would be taken on his claim without such 
evidence.  

In response to the RO's letter the veteran submitted an 
annotated copy of a DD Form 214 for his period of service 
between April and August 1985.  The annotation reflects that 
the veteran reported that he was released from service by 
reason of a physical disability while entitled to receive 
basic pay.  The RO does not appear to have taken any action 
on the veteran's submission in response to the May 1989 
letter requesting that he submit new and material evidence to 
reopen the previously denied claim.  The veteran then filed 
additional claims for service connection for a back disorder, 
and claims dated in December 1992 and June 1993 are contained 
in the claims file.  The RO eventually granted service 
connection for a back disability in a rating decision dated 
in November 1995.  The effective date of that award was 
June 8, 1993.

Based on this record, the Board finds that the effective date 
for the grant of service connection for a back disability 
should be based on the veteran's claim filed in March 1989 
rather than the claim filed in June 1993.  In this regard, 
the Board believes that the DD Form 214 submitted by the 
veteran in response to the RO's request for additional 
evidence constitutes either the submission of additional 
evidence requested by the RO in its May 1989 letter or a 
Notice of Disagreement to the May 1989 rating decision since 
the submission evidences an intent to continue with the 
appeal.  The Board observes that the veteran was not 
specifically informed of his appellate rights following the 
May 1989 rating decision, and thus it can be argued that the 
annotated DD Form 214 submitted by the veteran could not 
constitute a Notice of Disagreement.  Nevertheless, whether 
the annotated DD Form 214 constitutes a Notice of 
Disagreement to the May 1989 rating decision or a response to 
the RO's request for additional evidence, the March 1989 
claim remained pending at the time the RO granted service 
connection in the November 1995 rating decision.  Thus, the 
Board finds that the effective date for the grant of service 
connection should be based on the veteran's March 1989 claim.

Under VA laws and regulations the effective date for the 
grant of service connection is generally the day following 
the discharge or release from service if the application is 
received within 1 year from the date of such discharge or 
release.  Otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(1).  
Furthermore, the effective date of the award of service 
connection following a final decision based on a reopened 
claim is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).

In this case, the March 1989 claim for service connection 
filed by the veteran constituted a claim to reopen a 
previously denied claim, but also constituted a claim filed 
within 1 year of the veteran's separation from service in 
September 1988.  To the extent that there is any doubt as to 
whether the effective date for the grant of service 
connection for degenerative disc disease with muscle spasm of 
the lumbosacral spine should be the date of receipt of the 
application in March 1989 or the day following separation 
from service in September 1988, since the application was 
received within 1 year of the date of that discharge or 
release, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the effective date for the grant 
of service connection should be September 26, 1988.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of September 26, 1988, for the 
grant of service connection for degenerative disc disease and 
muscle spasm of the lumbosacral spine is granted.



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



